Exhibit 10.9(b)

AMENDMENT NO. 2 TO THE

AIR PRODUCTS AND CHEMICALS, INC.

RETIREMENT SAVINGS PLAN

WHEREAS, Air Products and Chemicals, Inc. (the “Company”) is the Plan Sponsor of
the Air Products and Chemicals, Inc. Retirement Savings Plan (the “Plan”);

WHEREAS, pursuant to Plan Section 7.01 the Plan may be amended at anytime; and

WHEREAS, the Company desires to amend the Plan for compliance with the Heroes
Earnings Assistance and Relief Act of 2008 and to update Exhibit I to include
three new eligible nonunion hourly locations.

NOW, THEREFORE, the Plan is hereby amended as follows:

 

  1. Exhibit I is amended as attached hereto to include three new locations
effective as of the following dates and indicated as “Designated Terminals”:

Eagan, Minnesota – January 1, 2011;

Mooreland, Oklahoma – May 30, 2011; and

New Martinsville, West Virginia – July 1, 2011.

 

  2. Effective September 30, 2011 a new Section 3.16 is added to the end of
Article III to read as follows:

“Section 3.16 Heroes Earnings Assistance and Relief Tax Act of 2008

 

  (a) Death Benefits. In the case of a death occurring on or after January 1,
2007, if a Participant dies while performing qualified military service (as
defined in Code Section 414(u)), the survivors of the Participant are entitled
to any additional benefits (other than benefit accruals relating to the period
of qualifying military service) provided under the Plan as if the Participant
had resumed and then terminated employment on account of death.

 

  (b)

Differential Wage Payments. For years beginning after December 31, 2008, (i) an
individual receiving a differential wage payment, as defined by Code
Section 3401(h)(2), shall be treated as an employee of the employer making the
payment, (ii) differential wage payment shall be treated as Compensation, and
(iii) the Plan shall not be treated as failing to meet the requirements of any
provision described in Code Section 414(u)(1)(C) by reason of any contribution
or benefit which is based on the differential wage payment. Notwithstanding
anything in the Plan to the contrary,

 

1



--------------------------------------------------------------------------------

  differential wage payments shall not be treated as Compensation for purposes
of determining contributions under the Plan.

 

  (c) Nondiscrimination Requirement. Section 3.16(b)(iii) shall apply only if
all employees of the employer performing service in the uniformed services
described in Code Section 3401(h)(2)(A) are entitled to receive differential
wage payments (as defined in Code Section 3401(h)(2)) on reasonably equivalent
terms and, if eligible to participate in a retirement plan maintained by the
employer, to make contributions based on the payments on reasonably equivalent
terms (taking into account Code Section 410(b)(3),(4) and (5)).

 

  (d) For years beginning after December 31, 2008, an individual who is
performing service in the uniformed services described in Code
Section 3401(h)(2)(A) for a period of at least 30 days, for purposes of Code
Section 401(k)(2)(B)(i)(I) shall be treated as severed from employment with the
Company and shall have a Distribution Event under Plan Section 3.10. An
individual receiving such distribution shall not be able to make an elective
deferral to the Plan during the six month period beginning on the date of
distribution.”

 

  (e) In all other respects the Plan shall remain in full force and effect.

IN WITNESS WHEREOF, the Company has caused its Senior Vice President- Human
Resources and Communications to execute this Second Amendment to the Plan on
this                  day of September 2011.

 

AIR PRODUCTS AND CHEMICALS, INC. By:  

 

  Senior Vice President- Human Resources and Communications

 

2